Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.  Claims 2-5, 7 are cancelled; and claims 1, 6 and 8-10 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bors et al (US 5,484,849) in view of Moore et al (US 4,301,264).
Regarding claim 1, Bors et al disclose, in example 1, a method comprising preparing a monomer mixture by combining water, Alipal CO-436 (i.e. an emulsifier) and monomers including butyl acrylate, methyl methacrylate, methacrylic acid, and acetoacetoxyethyl methacrylate (i.e. all monomers read on the at least one unsaturated monomer in present claim 1) which reads on dispersing at least one unsaturated monomer in an aqueous medium to form an emulsified mixture.  Some of the monomer mixture was added to a kettle containing water and Alipal CO-436.  An initiator charge was added (i.e. reads on adding initiator to the emulsified mixture in present claim 1) and polymerized to obtain a latex (i.e. reads on polymerization and forming an emulsion polymer in present claim 1).  The latex was then cooled to ambient temperature.  An additive package containing autooxidizable component was added to the latex (col. 8, lines 29-67, col. 9, lines 1-3).  The autooxidizable additive package is typically added to the dispersion after polymerization and examples include drying oils such as tung oil (col. 5, lines 49-58) which reads on introducing polyol ester of conjugated acid such as tung oil in present clam 1.  The polymers have may uses, particularly in adhesives (col. 1, lines 11-13 and 32-37).
Bors et al fail to disclose a process step of adding additional oxidation-reduction initiator to the emulsion polymer after all of the at least one unsaturated monomer is fed to the emulsion polymer, and after all of polyol ester of the conjugated acid is introduced to the emulsion polymer. 
However, Moore et al teach that emulsion polymerization process has been employed for several decades in the preparation of polymers from vinyl monomer (col. 1, lines 14-16). No matter how high the conversion of monomer to polymer it is rarely possible or economic to achieve total conversion.  There nearly always remains some residual monomer.  The process for reducing the residual monomer level of a polymer latex prepared by emulsion polymerization comprises exposing the latex in a separate vessel from which the main polymerization has been carried out to conditions under which free radicals are produced by a secondary catalyst added to the latex (col. 1, lines 50-57).  The secondary catalyst which is employed may be redox catalyst (i.e. reads on oxidation-reduction initiator in present claim 1) comprising an oxidizing component and an activator component.  Redox catalyst having an oil soluble oxidizing component are preferred (col. 2, lines 4-18).  Therefore, in light of the teachings in Moore et al and given that polymer in Bors et al is prepared by emulsion polymerization, it would have been obvious to one skilled in art prior to the filing of present application, to include redox catalyst, of Moore et al, in the process of preparing an adhesive composition, of Bors et al, after all of the at least one unsaturated monomer is fed to the emulsion polymer and after the polyol ester of conjugated acid is added to the polymer, for above mentioned advantages.
Regarding claim 6, invention of Bors et al relates to the improvement of properties of film forming vinyl polymers.  These polymers have many uses, particularly in adhesives (col. 1, lines 11-13).  The amount of autoxidizable material formulated with the polymer is in the range of from about 0.5 to 15% by weight (col. 6, lines 4-6) which overlaps with the amount of polyol ester of a conjugated acid in present claim 6.  Court held that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claim 8, see example 1, of Bors et al, wherein the monomers used in the process of preparing the vinyl polymer includes butyl acrylate and methyl methacrylate (col. 8, line 53).
Regarding claim 9, additives such as thickeners, plasticizers, adhesion promoters etc. may be added (col. 6, lines 51-57).
Regarding claim 10, given that composition, of Bors et al in view of Moore et al, is prepared by a substantially similar process and can be used in the preparation of an adhesive, one skilled in art prior to the filing of present application, would have a reasonable basis to expect the composition, of Bors et al, to function as a water-based pressure sensitive adhesive, absent evidence to the contrary.

Response to Arguments

Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) Bors discloses the hydrolyzed tung oil acid (see Table 12, lines 1-11 and col. 5, lines 54-58).  The added cobalt package oxidizing tung oil to the hydrolyzed acid is a critical part of Bors disclosure. Applicant discloses the nonhydrolyzed acid which contains ester linkages while Bors discloses a carboxylic acid. These organic functional groups have significantly different properties.  Readily abstractable hydrogen atoms necessary for the Bors procedure (hydrogens in the hydroxyl group attached to the carbon doubly bonded to the oxygen) are not present in the ester disclosed by Applicant; (B) Bors touts blocking as a positive aspect of its disclosure.  Block is the resistance of the film to adhesion to other films.  A high block is not advantageous to a PSA which once pressed is applied may need to stick to another film. Evidence exists that hydrolyzed acid taught by Bors does not work as effectively as the ester currently disclosed (see Table 2 in US 2021/0284874 A1 wherein it discloses hydrolyzed acid in a PSA, while Table 2 in present application uses the ester and shear resistance is dramatically improved when the ester is used rather than the carboxylic acid); and (C) Yang does not teach acetoacetate groups anywhere in Yang’s disclosure.  Tack which is a critical property of PSA’s is five times lower in Yang (see Tables 3-6) compared to the current disclosure.  If anything, teaches away from the use of ethylacetoacetoxy methacrylate and associated crosslinkers in PSA’s. 
With respect to (A), Bors teaches use of tung oil in the autoxidizable component (i.e. capable of undergoing autooxidation under the appropriate conditions) and does not state that tung oil is in acid form.  Evidence that tung oil is an ester comes from Karak (Vegetable oils and their derivatives).  The term vegetable oil describes triglyceride of fatty acids which are liquid under ambient temperature and pressure.  The triglyceride is represented by 
    PNG
    media_image1.png
    78
    162
    media_image1.png
    Greyscale
wherein R is the hydrocarbon part of different fatty acids of the oil. The fatty acids contribute about 95% of the total weight of a triglyceride molecule (pages 54-55, section 3.1: introduction).  Examples of vegetable oils include tung oil and is obtained from the nuts of trees (page 81).
With respect to (B), in addition to 5a above, evidence that compositions that are used as PSA’s (paragraph 0050) can have a high block resistance of 8 (see Table 2) comes from Wu et al (US 2015/0051334 A1).
With respect to (C), applicant’s attention is drawn to Yang et al wherein it teaches acrylic PSA comprising crosslinker (abstract).  Examples of crosslinkers include ethyl ethoxy acetoacetoxy ethyl methacrylate and acetoacetoxybutyl methacrylate (paragraph 0015). See example wherein the polymer is formed from a crosslinker that includes acetoacetoxy ethyl methacrylate.  Yang was only used as an evidence reference to show that polymers comprising acetoacetoxy (meth)acrylates can be used in PSA compositions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764